DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pudenz et al. (Pudenz et al. – 2015/0220764; herein after referred as “Pudenz”) in view of Peot et al. (Peot et al. – 2010/0039682; herein after “Peot”).
Regarding claim 1, Pudenz discloses a device for identifying objects [or tracking tools], 
the device comprising (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls): 

The claim differs in calling for using the RFID system to track tagged tools. However, this claimed limitation is not new. Reference to Peot is cited as an evidence showing the conventionality of a RFID system for identifying objected placed in an enclosure such as a cabinet, tray or storage box (Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools). 
In light of Peot’s teachings for using a RFID system to identify and track tools, it would have been obvious to implement Pudenz’s teachings in different environments for tracking tools. The modification extends the applications of Pudenz’s teachings to environments for tracking tools (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools). 

Claims 2-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pudenz et al. (Pudenz et al. – 2015/0220764; herein after referred as “Pudenz”) in view of Peot et al. (Peot et al. – 2010/0039682; herein after “Peot”) and further in view of Wu et al. (Wu et al. – 2006/0186995; herein after “Wu”).
Regarding claims 2, see the discussions regarding claim 1 in view Pudenz/Peot. The claim 
differs calling for signal processing elements such as an ADC (analog to digital converter) and digital link. However, this claimed limitation is not new. Reference to Wu is cited as evidence showing the conventionality of using digital signal processing elements including ADC, DAC, signal transmission links (Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links).  
	In light of Wu’s teachings, it would have been obvious to incorporate the signal processing such as ADC unit, DAC unit, and signal transmission links in the system as taught by Pudenz/Peot. The modification implements digital signal processing elements in the system as taught by Pudenz/Peot, which would be well within the skill levels and expectations of an ordinary skilled in the art. 
	Regarding claim 3, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 2, wherein the first metallic wall (50) and/or the first ADC is mobile relative to the first processing unit (14) (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links).  
Regarding claim 4, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 2, wherein the first ADC can be put into: a first position relative to the first processing unit, wherein the first ADC (16) is connected to the digital link (10) to allow the digital signal to be transmitted to the first processing unit (14); and a second position relative to the first processing unit (14), wherein the first ADC (16) is disconnected from the digital link (10) to prevent a transmission of the digital signal to the first processing unit (14) (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools; Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links).  
Regarding claim 5, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 3, further comprising a first drawer (36) comprising the first metallic wall (50), the first metallic wall (50) being for instance a bottom wall of the first drawer (36) on which the first tool can rest (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, 
Regarding claim 6, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 5, wherein the first position is a closed position of the first drawer (36) and wherein the second position is an opened position of the drawer (36) (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools; Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links).  
Regarding claim 7, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 6, wherein the first analog-to-digital converter (ADC) is affixed to the first drawer (36), for instance to a back (54) of the drawer (36) (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; 
Regarding claim 8, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 4, further comprising a first control unit (22, 24) configured to set the first antenna (1) with a first frequency value and a first power value fulfilling the following criteria: 19IAttorney Docket: SL-2019-0160 the first frequency value is selected in a predetermined range of RFID frequencies and maximizes the power of a response signal emitted by the RFID tag in response to a request signal emitted by the first antenna (1); and the first power value is a minimum value enabling the first antenna (1) configured with the selected frequency value to effectively detect the response signal such that an information about the first tool can be extracted therefrom (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools; Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links; Wu,  par. 0026, 0027, 0028, 0029, 0030, 0033, 0049  – reader 11 operates to support tags of different 
Regarding claim 9, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 8, wherein the first control unit (22, 24) is configured to perform the following steps: at a first time at which the first tool is in the first area, determining the first frequency value and the first power value by testing different values in the predetermined range of RFID frequencies and different values in a power range; and at a second time after the first time, setting the first antenna with the first frequency value and the first power value determined at the first time, attempting to extract the information about the first tool from the first radio signal, and repeating the determination step only if the attempt fails (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools; Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links; Wu,  par. 0026, 0027, 0028, 0029, 0030, 0033, 0049  – reader 11 operates to support tags of different frequencies, operates at different power levels to support different frequencies, minimum range of operation).  
Regarding claim 10, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 7, further comprising: a second metallic wall delimiting a second area wherein a second tool including a RFID tag can be placed while 
Regarding claim 11, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 10, further comprising: a second analog-to-digital converter (16), ADC, for converting an analog signal acquired by the second antenna into a second digital signal; a second processing unit for processing the second digital signal; and a second digital link for transmitting the second digital signal to the second processing unit (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID 
Regarding claim 12, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 10, wherein the second wall and/or the second ADC is mobile relative to the second processing unit (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools; Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links; Wu,  par. 0026, 0027, 0028, 0029, 0030, 0033, 0049, 0052, 0055, 0056, 0074  – reader 11 operates to support tags of different frequencies, operates at different power levels to support different frequencies, minimum range of operation, power estimator).  
Regarding claim 13, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 12, wherein the second ADC can be put into a third position relative to the second processing unit, wherein the second ADC (16) is 
Regarding claim 14, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of any of claims 10 in combination with claim 4, further comprising a second drawer different from the first drawer, wherein the second drawer comprises the second metallic wall, the second metallic wall being for instance a bottom n all of the second drawer on which the second tool can rest (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; 
Regarding claim 15, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 13, wherein the third position is a closed position of the second drawer and wherein the fourth position is an opened position of the second drawer (Pudenz, figures 1, 5; par. 0005, 0006, 0010, 0011, 0042, 0044, 0044, 0045– RFID system for tracking RFID tagged objects placed in metal containers, metal shelves 10, RFID reading apparatus 20, transponders 14, containers 12, container and shelves defining metal walls; abstract, figures 1 and 4, par. 0017, 0049, 0050  - reading apparatus 20 having antennas 16, 18 and 24, slot structure for the antenna, slot radiator; Peot; par. 0002, 0003, 0025, 0032 – RFID tracking objects placed in cabinet 100, storage box, tracking tools such as aviation tools, maintenance tools; Wu; figures 1, 2, 12; par. 0005, 0010, 0024 – RFID tracking/inventory system, RFID reader, RFID transponder, ADC unit, DCA unit, communication links; Wu,  par. 0026, 0027, 0028, 0029, 0030, 0033, 0049, 0052, 0055, 0056, 0074  – reader 11 operates to support tags of different frequencies, operates at different power levels to support different frequencies, minimum range of operation, power estimator).  
Regarding claim 17, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 10, further comprising: a second control unit configured to set the second antenna with a second frequency value and a second power 
Regarding claim 18, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses the device of claim 18, wherein the second control unit is configured to perform the following steps: at a third time at which the second tool is in the second area, determining the second frequency value and the second power value by testing different values in the predetermined range of RFID frequencies and different power values, and at a fourth time after the first time, setting the second antenna with the second frequency value and the second power value determined at the third time, attempting to extract the information about the second tool from the second radio signal, and repeating the determination step only if the attempt fails.  
Regarding claim 19, see the discussions regarding claim 1 in view Pudenz/Peot/Wu. Further, Pudenz/Peot/Wu discloses a roller cabinet comprising the device for identifying or tracking tools of claim 9.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the device of claim 15, wherein the first analog-to-digital converter (ADC) is affixed to the first 
drawer (claim 16)

Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887